Citation Nr: 0215753	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for small airways 
obstructive defect claimed as due to inservice asbestos 
exposure.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This appeal arises from two rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  In September 1998 the RO denied the 
veteran's claim of entitlement to service connection for 
small airways obstructive defect claimed as due to asbestos 
exposure.  In October 2000 the RO determined that that new 
and material evidence to reopen the veteran's claim of 
service connection for bilateral hearing loss had not been 
received.  

In May 2001 the Board remanded the issue of entitlement to 
service connection for small airways obstructive defect 
claimed as due to asbestos exposure to the RO for further 
development and consideration.  The RO since has continued to 
deny this claim and returned the case to the Board.  

The issue of reopening the claim for service connection for 
right ear hearing loss will be addressed in the remand 
appended to this decision.


FINDING OF FACT

The evidence does not establish that the veteran has small 
airways obstructive defect that is related to asbestos 
exposure in service.  



CONCLUSION OF LAW

Small airways obstructive defect was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The March 2001 RO letter informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in April 1997, July 1998, November 1999 and 
March 2001.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

The veteran claims that as a result of in-service exposure to 
asbestos, he developed small airways obstructive defect.  
After a review of the record, the Board finds that the 
evidence does not support the veteran's contentions, and his 
claim must be denied.  

The veteran's service medical records show that he was seen 
for acute pharyngitis, organism undetermined.  The September 
1964 Report of Medical Examination at the time of release 
from active duty indicated that his lungs and chest were 
normal.  

At the April 1997 VA examination the veteran's respiratory 
system was normal.  

In April 1998 a private physician, Dr. Mezey's, impression 
was that the veteran had the following evidence for pulmonary 
asbestosis and asbestos related plural disease: 1.) History 
of significant exposure to asbestos; 2.) A latency period 
greater than 15 years between the time of exposure and the 
development of signs and symptoms of asbestos related 
disease; 3.) Pulmonary function tests which demonstrate small 
airways dysfunction, a restrictive pattern, and impaired 
diffusion; 4.) Chest x-rays showing small irregular 
opacities; 5.) Chest x-ray showing pleural plaques / pleural 
thickening.  The veteran's other active medical problems were 
moderate obesity and hypertension.  

Dr. Mezey's independent pulmonary medical evaluation provides 
that the veteran had occupational exposure to various 
asbestos insulating material on a regular basis in the past 
for many years.  The veteran's social history provides that 
he smoked on and off for two to three years at a time from 
age sixteen to age fifty-one averaging approximately one half 
pack per day.  Total accumulation was less than 15 pack-
years.  The veteran's occupational history was disabled.  On 
physical examination, the veteran's chest had a normal 
configuration and expanded normally during deep breathing.  
The chest was non-tender.  In his lungs, percussion note was 
resonant.  Crackles were not present.  Expiratory wheezes and 
rhonchi were not present.  His pulmonary function studies 
were said to be consistent with a mild reduction of 
functional residual capacity and diffusing capacity.  Chest 
X- ray revealed small irregular opacities in the lower and 
mid lung zones with an ILO profusion of 1/1, s/t.  
Circumscribed pleural plaques were present in profile with an 
extent of 1 and a width of B bilaterally.  

The July 1998 VA examiner stated that it is certainly is 
likely is not that the veteran does have exposure to 
asbestos, but there is no evidence of asbestosis clinically.  
He indicated that the pulmonary function test showed mild 
obstructive ventilatory defect with no significant 
bronchodilator impression.  

At the November 1999 VA examination the diagnosis was mild 
chronic obstructive pulmonary disease.  The examiner 
commented that he agreed with Dr. Jaffe's conclusions after 
his compensation and pension examination done last year.  
While the veteran may have been exposed to asbestos in the 
Navy, there was no indication of any asbestos-related disease 
at the present time.  

The January 2000 private chest x-ray impression was pleural 
plaque formation, nonspecific, but the physician indicated 
that this could be seen with asbestos exposure.  

The March 2001 VA examiner remarked that from the information 
that was gathered at this point, it appeared that while the 
veteran had asbestos exposure in the past, and had evidence 
on past pulmonary studies, he could not with review of the 
record, determine that the veteran had actual asbestos 
exposure while serving in the Navy.  Secondly, because of his 
large size, weight of 260 pounds and 5 feet 6 inches, and 
sleep apnea syndrome, the diffusion capacity impairment and 
restrictive lung disease he may have -would also be indicated 
by - would be further enhanced by his size.  After review of 
the chest x-ray and pulmonary function test the examiner 
stated that he did not find evidence of asbestosis.  

The contact representative for the Navy Medical Liaison 
replied in July 2001 to the RO's inquiry regarding asbestos 
exposure in service.  They had no way of determining to what 
extent the veteran was exposed to asbestos during his naval 
service.  They knew general specification for ships during 
that period, required heated surfaces to be covered with an 
insulating material and it was highly probable that asbestos 
products were used to achieve this end.  Items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The veteran's 
occupation was as a Seaman.  The probability of exposure to 
asbestos was minimal.  However, a positive statement that the 
veteran was or was not exposed could not be made.  

The preponderance of the evidence is against a finding that 
the veteran has demonstrated a current asbestos related 
disability.  The July 1998 VA examiner stated that there is 
no evidence of asbestosis clinically.  The November 1999 VA 
examiner stated that there was no indication of any asbestos-
related disease at the present time.  Of significant note the 
November 1999 VA examiner's interpretation of Dr. Mezey's 
letter of April, 30, 1998, concurs with this opinion of Dr. 
Mezey that primarily indicates that the veteran was exposed 
to asbestos, that his pulmonary function test indicated some 
mild dysfunction, and that he might develop significant 
asbestos-related disease in the future.  The March 2001 VA 
examiner stated that he did not find evidence of asbestosis.  

Additionally, even if the Board was to accept that there was 
current asbestos-related pulmonary disability, the 
preponderance of the evidence is against a finding that it is 
as likely as not attributable to inservice asbestos exposure.  
The veteran must show a relationship between inservice 
asbestos exposure and the claimed disease, small airways 
obstructive defect, is not entitled to a presumption of 
service connection.  VAOPGCPREC 4-2000 (April 13, 2000).  
Inservice asbestos exposure has not been documented.  The 
private medical examiner who found asbestos-related disease 
did not attribute it to inservice exposure exclusively.  The 
VA examiners failed to find asbestos-related disease at all.  
This evidence does not amount to a finding of evidence that 
supports the veteran's claim of current asbestos-related 
disease that is attributable to service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for small airways obstructive defect 
claimed as due to asbestos exposure is denied.



REMAND

With regard to the issue of reopening the claim for service 
connection for right ear hearing loss the veteran requested a 
local hearing with a Decision Review Officer hearing in his 
January 2001 VA Form 9.  A hearing was not scheduled.  

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2002).  Because the Board may 
not proceed with an adjudication of the veteran's claim 
without affording him an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 20.700(a) 
(2002).

Thus, to ensure full compliance with due process 
requirements, a DRO hearing must be rescheduled.  38 C.F.R. 
§§ 20.703, 20.704 (2002).

The RO should schedule the veteran for a 
DRO hearing.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


